Citation Nr: 1012096	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Buffalo, New York that denied 
TDIU.  This matter was previously remanded by the Board for 
additional development in September 2007. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

During the period of this appeal the Veteran was or is 
service connected for lumbosacral strain, rated 40 percent 
disabling throughout the period of this appeal; status post 
(s/p) arthroplasty associated with residuals of a medial 
menisectomy of the right knee (previously, residuals or a 
medial menisectomy of the right knee), rated 30 percent 
disabling prior to November 26, 2003, 100 percent disabling 
from November 26, 2003 to December 31, 2004, 40 percent 
disabling from January 1, 2005 to July 31, 2005, and 40 
percent disabling thereafter; arthritis of the right knee 
that was rated 10 percent disabling until November 26, 2003 
at which time this disability was apparently combined into 
the above rating ; and s/p chronic olecranon bursitis of the 
right elbow, rated 10 percent disabling.  His combined 
disability rating during the period pertinent to this appeal 
was 70 percent prior to November 26, 2003; 100 percent from 
November 26, 2003 to December 31, 2004; 70 percent from 
January 1, 2005 to July 31, 2005; and 60 percent from August 
1, 2005.  

In its September 2007 remand, the Board directed additional 
development of the Veteran's claim, to include obtaining the 
medical records that the Social Security Administration (SSA) 
relied upon in granting the Veteran SSA disability benefits 
effective after his retirement from his civilian occupation 
in 2003.  The Board also directed the provision of a VA 
examination to address the Veteran's current level of 
disability resulting from his service connected medical 
problems, all of which are orthopedic in nature.

The RO/AMC obtained the Veteran's SSA records.  These records 
referenced the Veteran's difficulties with both his service 
connected back and knee disabilities and his non-service 
connected coronary heart disease.  An undated "Physical 
Residual Functional Capacity Assessment" that was performed 
in connection with the Veteran's SSA disability claim 
indicated that the Veteran could perform his personal 
activities of daily living, cook, clean, shop, and travel 
independently.  An internal medicine evaluation that was 
performed in November 2003 indicated that the Veteran 
reported that his recreational activities included camping, 
hunting (including reloading ammunition), and riding an all 
terrain vehicle.  That physician concluded that the Veteran 
was somewhat above moderately limited in mobility, 
particularly in his ability to climb, go up grades, push, 
pull, carry, and lift because of the presence of his coronary 
disease; this conclusion was generally consistent with the 
limitations expressed by the Veteran's cardiologist in her 
report.  He also observed that the Veteran bilateral 
arthritis of the knees would most likely continue to worsen 
and that the Veteran had arthritis of both his lumbar and his 
cervical spine.  (He is only service connected for right knee 
impairment.)

In November 2009 the Veteran was examined by a VA nurse 
practitioner who evaluated each of his service connected 
disabilities.  Her report indicates that the Veteran told her 
that he raised cattle, at present 7 Holstein cattle including 
3 calves, and is able to care for them.  This includes 
purchasing hay and transporting it to the cattle using a 
forklift.  He also operates a backhoe in connection with his 
cattle raising activities. The Veteran is able to drive a 
truck and work in his garden.  

Upon examination, the Veteran appeared to ambulate fairly 
well with a slightly antalgic gait and some decreased range 
of motion in the lower back and was noted to function well 
except for when he has an exacerbation of his back pain.  The 
examiner opined that the Veteran's right knee disorder had 
good response to treatment and improved to the point that it 
was nearly resolved but that his back disorder got worse 
since prior examinations.  She determined that the Veteran's 
olecranon busectomy was well-healed and had no significant 
effects on either the Veteran's activities or daily living or 
his employment.  She assessed the Veteran as having mild 
degenerative changes in the hips and lumbosacral spine with 
residuals of pain that did not prevent the Veteran from 
feeding, bathing, dressing, toileting, or grooming himself; 
mildly affected his ability to travel; moderately affected 
his ability to do chores and shop; and prevented sports and 
exercise.  

However, the examiner also opined that it appeared that "the 
patient's total disability is at least as likely as not... 
caused from the service connected disabilities."

The Board finds the November 2009 examination inadequate for 
rating purposes.  It is internally inconsistent, insofar as 
the examiner lists a variety of physical activities that the 
Veteran is able to perform, including driving a forklift, 
operating a backhoe, hunting, and gardening; concludes that 
he is able to perform all of his activities of daily living; 
and opines that he is only mildly impaired in his ability to 
travel and moderately impaired in his ability to shop and do 
chores, but then opines that he is totally disabled from 
working due to his service connected disabilities. 

Additionally, while the examiner noted that the Veteran might 
have developed an abdominal aortic aneurysm, and while the 
Veteran's SSA records indicated that he faced significant 
limitations in his activities due to his heart problems, the 
examiner did not address the effects of these disabilities, 
or the Veteran's non-service connected left knee and cervical 
spine disabilities, in her report.  

These problems with the report of examination should be 
clarified upon remand.

Additionally, the Veteran's claim was readjudicated in a 
December 2009 Supplemental Statement of the Case (SSOC) and 
was denied on the basis that the Veteran did not meet the 
schedular criteria for TDIU and did not present an 
exceptional or unusual disability picture so as to render the 
schedular criteria inadequate.  In fact, the Veteran met the 
schedular criteria for TDIU at all times relevant to this 
appeal (other than those periods during which he was in 
receipt of a 100 percent schedular disability rating).  38 
C.F.R. § 4.16(a)(2) provides that disabilities that affect 
one body system, including the orthopedic system, are to be 
considered as one disability for the purpose of determining 
eligibility for TDIU.  Id.  In this case, since all of the 
Veteran's service connected disabilities are orthopedic 
disabilities, they should have been considered one 
disability, and the Veteran would have met the criteria for a 
single disability ratable at 60 percent or more.  38 C.F.R. § 
4.16(a)(1).  Additionally, the Veteran's combined disability 
rating was 70 percent prior to November 26, 2003 and from 
January 1, 2005 to July 31, 2005 and he was in receipt of a 
40 percent rating for his back disability at all times during 
the period of this appeal.  Therefore, even absent the 
combining required by 38 C.F.R. § 4.16(a)(2), the Veteran met 
the schedular criteria for TDIU during those periods.  The 
RO's should readjudicate the Veteran's claim according to the 
correct criteria.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the nurse 
practitioner who performed the November 
2009 VA examination of the Veteran, if she 
is available, and request that she explain 
the discrepancy between her findings that 
(a) the Veteran was able to perform 
various physical activities including 
operating a tractor and backhoe, hunting, 
and gardening, and was not limited to 
moderately limited in all activities other 
than exercise and sports, and (b) her 
finding that the Veteran's service 
connected disabilities rendered him 
totally disabled from working.  

She should also explain the effects of the 
Veteran's non-service connected 
disabilities, including his left knee, 
cervical spine, and cardiac problems on 
his functioning and should fully explain 
whether the Veteran would be totally 
disabled absent the presence of these 
disabilities.  

She should provide a complete rationale 
for all of her conclusions.

If the nurse practitioner who performed 
the November 2009 VA examination is not 
available, or she concludes that an 
additional examination is in order, the 
Veteran should be re-examined to determine 
(a) whether his physical problems prevent 
his from engaging in substantially gainful 
employment, and, if so, (b) whether his 
service connected disabilities alone 
prevent him from working. 

The examiner should set forth a complete 
rationale for his or her conclusions.  If 
the examiner determines that the Veteran 
is totally disabled from working due to 
his service connected disabilities, this 
should include an explanation of why the 
Veteran is unable to work but is able to 
perform physical activities in connection 
with raising his cattle and various 
recreational activities such as hunting 
and gardening.   

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated in accordance with the 
criteria for a schedular TDIU claim on the 
correct legal basis.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
The Board intimates no opinion as to the 
ultimate outcome in this case by the 
action taken herein.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


